Exhibit CINCINNATI BELL INC. 8.25% SENIOR NOTES DUE 2017 UNDERWRITING AGREEMENT September 30, 2009 September 30, 2009 To the Managers named in Schedule I hereto for the Underwriters named in Schedule II hereto Ladies and Gentlemen: Cincinnati Bell Inc., an Ohio corporation (the “Company”), proposes to issue and sell to the several underwriters named in ScheduleII hereto (the “Underwriters”), for whom you are acting as managers (the “Managers”), the principal amount of its debt securities identified in ScheduleI hereto (the “Notes”), to be issued under the indenture specified in ScheduleI hereto (the “Indenture”) between the Company, the Guarantors and the Trustee identified in such Schedule (the “Trustee”).The Notes will be fully and unconditionally guaranteed (the “Guarantees”) on a senior unsecured basis by the Company’s subsidiaries listed on Schedule III attached hereto (the “Guarantors”).The Notes and the Guarantees are collectively referred to herein as the “Securities.”The Company and the Guarantors to be party to the Indenture on the Closing Date (as defined below) are referred to collectively as the “Issuers.” The Company has filed with the Securities and Exchange Commission (the “Commission”) a registration statement, including a prospectus, (the file number of which is set forth in ScheduleI hereto) on FormS-3, relating to securities (the “Shelf Securities”), including the Securities, to be issued from time to time by the Company.The registration statement as amended to the date of this Agreement, including the information (if any) deemed to be part of the registration statement at the time of effectiveness pursuant to Rule430A or Rule 430B under the Securities Act of 1933, as amended (the “Securities Act”), is hereinafter referred to as the “Registration Statement,” and the related prospectus covering the Shelf Securities dated September30, 2009 in the form first used to confirm sales of the Securities (or in the form first made available to the Underwriters by the Company to meet requests of purchasers pursuant to Rule 173 under the Securities Act) is hereinafter referred to as the “Basic Prospectus.”The Basic Prospectus, as supplemented by the prospectus supplement specifically relating to the Securities in the form first used to confirm sales of the Securities (or in the form first made available to the Underwriters by the Company to meet requests of purchasers pursuant to Rule 173 under the Securities Act) is hereinafter referred to as the “Prospectus,” and the term “preliminary prospectus” means any preliminary form of the Prospectus.For purposes of this Agreement, “free writing prospectus” has the meaning set forth in Rule 405 under the Securities Act, “Time of Sale Prospectus” means the preliminary prospectus together with the free writing prospectuses, if any, each identified in Schedule I hereto, and “broadly available road show” means a “bona fide electronic road show” as defined in Rule 433(h)(5) under the Securities Act that has been made available without restriction to any person.As used herein, the terms “Registration Statement,” “Basic Prospectus,” “preliminary prospectus,” “Time of Sale Prospectus” and “Prospectus” shall include the documents, if any, incorporated by reference therein.The terms “supplement,” “amendment,” and “amend” as used herein with respect to the Registration Statement, the Basic Prospectus, the Time of Sale Prospectus, any preliminary prospectus or free writing prospectus shall include all documents subsequently filed by the Company with the Commission pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange Act”), that are deemed to be incorporated by reference therein.The term “Time of Sale” means 4:30 p.m. on the date hereof, the time of the initial sale of the Securities in connection with the offering when the Prospectus is not yet available to prospective purchasers. This offering, the Notes, the Guarantees, this Agreement, the Indenture, the application of proceeds from the offering and the transactions contemplated hereby or thereby are referred to collectively as the “Transactions.” 1.Representations and Warranties.The Company and the Guarantors, jointly and severally, represent and warrant to and agree with each of the Underwriters that: (a)The Registration Statement has become effective; no stop order suspending the effectiveness of the Registration Statement is in effect, and no proceedings for such purpose are pending before or threatened by the Commission.The Company is a well-known seasoned issuer (as defined in Rule 405 under the Securities Act) eligible to use the Registration Statement as an automatic shelf registration statement and the Company has not received notice that the Commission objects to the use of the Registration Statement as an automatic shelf registration statement. (b)(i) Each document, if any, filed or to be filed pursuant to the Exchange Act and incorporated by reference in the Time of Sale Prospectus or the Prospectus complied or will comply when so filed in all material respects with the Exchange Act and the applicable rules and regulations of the Commission thereunder, (ii) each part of the Registration Statement, when such part became effective, did not contain, and each such part, as amended or supplemented, if applicable, will not contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein not misleading, (iii) the Registration Statement as of the date hereof does not contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein not misleading, (iv) the Registration Statement and the Prospectus comply, and as amended or supplemented, if applicable, will comply in all material respects with the Securities Act and the applicable rules and regulations of the Commission thereunder, (v) the Time of Sale Prospectus does not, and at the Time of Sale and at the Closing Date (as defined in Section 4), the Time of Sale Prospectus, as then amended or supplemented by the Company, if applicable, will not, contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements therein, in the light of the circumstances under which they were made, not misleading, (vi) each broadly available road show, if any, when considered together with the Time of Sale Prospectus, does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements therein, in the light of the circumstances under which they were made, not misleading and (vii) the Prospectus does not contain and, as amended or supplemented, if applicable, will not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements therein, in the light of the circumstances under which they were made, not misleading, except that the representations and warranties set forth in this paragraph do not apply to (A) statements or omissions in the Registration Statement, the Time of Sale Prospectus or the Prospectus based upon information relating to any Underwriter furnished to the Company in writing by such Underwriter through the Managers expressly for use therein or (B) that part of the Registration Statement that constitutes the Statement of Eligibility (FormT-1) under the Trust Indenture Act of 1939, as amended (the “Trust Indenture Act”), of the Trustee. 2 (c)None of the Issuers is an “ineligible issuer” in connection with the offering pursuant to Rules 164, 405 and 433 under the Securities Act.Any free writing prospectus that the Company is required to file pursuant to Rule 433(d) under the Securities Act has been, or will be, filed with the Commission in accordance with the requirements of the Securities Act and the applicable rules and regulations of the Commission thereunder.Each free writing prospectus that the Company has filed, or is required to file, pursuant to Rule 433(d) under the Securities Act or that was prepared by or behalf of or used or referred to by the Company complies or will comply in all material respects with the requirements of the Securities Act and the applicable rules and regulations of the Commission thereunder.Except for the free writing prospectuses, if any, identified in Schedule I hereto, and electronic road shows, if any, each furnished to you before first use, the Company has not prepared, used or referred to, and will not, without your prior consent, prepare, use or refer to, any free writing prospectus. (d)Each of the Issuers and their respective Significant Subsidiaries (“Significant Subsidiary” means any subsidiary that is a “significant subsidiary” of the Company within the meaning of Rule 1-02 of Regulation S-X promulgated by the Commission) (i) is either a corporation, a limited liability company or a partnership duly organized, validly existing and in good standing (if applicable) under the laws of its jurisdiction of organization and (ii) has full corporate, limited liability company or partnership, as the case may be, power and authority to enter into, execute, deliver, perform, make and consummate, as the case may be, the Transactions to which it is a party.Each of the Issuers, (i) has full corporate, limited liability company or partnership, as the case may be, power and authority to own, lease and operate its properties and to conduct the businesses in which they are engaged and (ii) is duly qualified as a foreign corporation, a foreign limited liability company or a foreign partnership, as the case may be, to transact business and is in good standing (if applicable) in each jurisdiction in which the nature of its business or the ownership or leasing of its properties make such qualification necessary, except where the failure to so qualify or to have such power and authority could not, individually or in aggregate, reasonably be expected to have a Material Adverse Effect.“Material Adverse Effect” means (a) a material adverse change in, or a material adverse effect upon, the operations, business, properties, condition (financial or otherwise) or prospects of the Company and its subsidiaries taken as a whole or (b) the material impairment of the ability of any of the Company or any of the Guarantors to consummate the Transactions to which it is a party and to perform in any material respect its material obligations under any of the documents related thereto. 3 (e)This Agreement has been duly authorized, executed and delivered by each Issuer and constitutes a valid and legally binding agreement of each of the Issuers. (f)The Indenture has been duly qualified under the Trust Indenture Act and has been duly authorized by the Company and the Guarantors, and, at the Closing Date, will have been duly executed and delivered by the Company and each such Guarantor and will constitute valid and legally binding obligations of the Company and each such Guarantor, each enforceable in accordance with its terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and similar laws of general applicability relating to or affecting creditors’ rights and to general equity principles. (g)The Notes have been duly authorized by each of the Issuers; and when the Notes are issued, executed and authenticated with the terms of the Indenture, the Notes will be entitled to the benefits of the Indenture and will be the valid and legally binding obligations of the Issuers, enforceable in accordance with their terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and similar laws of general applicability relating to or affecting creditors’ rights and to general equity principles. (h)The Guarantee to be endorsed on the Notes by each Guarantor have been duly authorized by such Guarantors; and, when issued, will have been duly executed and delivered by each such Guarantor and will conform in all material respects to the description thereof contained in the Prospectus, as supplemented by any Free Writing Prospectus.When (i) the Notes have been issued, executed and authenticated in accordance with the terms of the Indenture, the Guarantee of each Guarantor endorsed thereon will constitute a valid and legally binding obligation of such Guarantor, enforceable in accordance with its terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and similar laws of general applicability relating to or affecting creditors’ rights and to general equity principles. (i) Each of this Agreement, the Indenture and the Securities, conforms or will conform, as the case may be, in all material respects to the descriptions thereof contained in the Prospectus, as supplemented by any Free Writing Prospectuses. (j) [reserved]. (k)Other than as set forth in the Prospectus, as supplemented by any Free Writing Prospectus, the issuance, entering into, execution, delivery, performance, making and consummation, as the case may be, by each of the Issuers of the Transactions to which it is a party will not (i) conflict with or result in a breach or violation of any of the terms or provisions of, or constitute a default under, or result in the creation or imposition of any lien, charge or encumbrance upon any property or assets of the Issuers pursuant to any indenture, mortgage, deed of trust, loan agreement or other agreement or instrument to which the Issuers are a party or by which the Issuers are bound or to which any of the property or assets of the Issuers is subject, (ii) result in the violation of any provisions of the charter or by-laws (or similar organization documents) of the Issuers, or (iii) result in the violation of, or in the creation or imposition of any lien, charge or encumbrances upon any property or assets of the Issuers pursuant to any Applicable Law (as defined below) or any judgment, order or decree of any Governmental Authority (as defined below) (including, without limitation, the Federal Communications
